Mr. Justice Waterman delivered the opinion of the Court. This was an action brought upon a bond given upon an appeal to this court from a judgment rendered against the insurance company. Upon such appeal, in this court, the plaintiff remitted the sum of $390.28, and "the judgment of the Superior Court was affirmed for $1,072.22. Appellants contend that as the judgment of the Superior Court was not affirmed in toto, and as the Firemen’s Insurance Company has taken an appeal from the judgment of this court, there has been no breach of the condition of its bond. It does not appear from the record in this cause, here filed, that an appeal has been taken from the judgment of this court affirming the judgment of the Superior Court, upon appeal from which the bond was given. It was not necessary to aver or prove that no appeal had been taken. 2 Chitty’s Pleading, 484n. The affirmance by this court of the judgment of the Superior Court for $1,072.22, and the failure to pay the same, constituted a breach of the condition of the bond. The judgment of the Superior Court is affirmed.